898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee BROADNAX, Plaintiff-Appellant,v.Thomas R. ISRAEL;  L. Jarvis;  B.C. Counts;  T. Redman;James E. Hall, Jr., Defendants-Appellees.
No. 89-6713.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 20, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  B. Waugh Crigler, United States Magistrate.  (C/A No. 88-33-H)
Robert Lee Broadnax, appellant pro se.
William W. Muse, Assistant Attorney General, for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and CHAPMAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Robert Lee Broadnax appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Broadnax v. Israel, CA-88-33-H (W.D.Va. June 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.